Per Curiam,
This was an order rescinding the stay of remittitur directed by this court in its order to be found on pages 527-8 of 32 S. C. Reports, the land of C. E. Smith having been released from the lien of Trimmier’s judgment. The order further directed “that on the reference ordered by this court by the decision herein, the attorney for the respondent be allowed to raise the issue of damage to him resulting from the release of C. E. Smith’s land from the lien of said judgment and to set up the equity of credit of the value of Smith’s land ón said judgment before enforcing it against that of respondent. But this order is not to be regarded as committing this court either one way or the other as to the proper decision of the issue permitted to be raised, which must first be determined by the Circuit Court, with the right of either party, if so advised, to have such determination reviewed by this court on appeal.”